On Motion to Dismiss.
DAWKINS, J.
Appellee has moved to dismiss this appeal under the following circumstances :
 The appeal was first taken to the Court of Appeal for the Parish of Orleans, and appellee there moved to dismiss upon the ground that that court was without jurisdiction ratione materias, since the suit involved a lease whose alleged unexpired term was for three years at $900 a year. Appellant acquiesced in that view and prayed the court to transfer the case to this court under the statute, which was done. Counsel for appellant then asked the Chief Justice of this court to permit the original record to come here without the necessity of making three copies, which was objected to by counsel for appellee. Counsel for appellant then presented to the district court a motion setting up these facts, including the necessity of having the three copies of this transcript, and accordingly prayed for another order of appeal for the sole purpose of having these copies made and furnished to this court.
*365In these circumstances, it is clear that there was no intention to abandon the appeal, and appellant was merely attempting in good faith to comply with the rule of this court requiring the filing of three copies of the record.
The motion to dismiss is therefore denied.